COMPLIANCE CONSULTING AGREEMENT THIS AGREEMENT is made as of this 16th day of April, 2010, by and between THE EMPIRE BUILDER TAX FREE BOND FUND (the “Trust”), a Massachusetts business trust having its principal place of business at 546 Fifth Avenue, 7th Floor, New York, New York 10036, and ULTIMUS FUND SOLUTIONS, LLC (“Ultimus”), a limited liability company organized under the laws of the State of Ohio and having its principal place of business at 225 Pictoria Drive, Suite 450, Cincinnati, Ohio 45246. WHEREAS, the Trust is an open-end management investment company registered under the Investment Company Act of 1940, as amended (the “1940 Act”); and WHEREAS, the Trust desires that Ultimus perform certain services for the Trust as required by Rule 38a-1 under the 1940 Act (“Rule 38a-1”); and WHEREAS, Ultimus is willing to perform such services on the terms and conditions set forth in this Agreement; NOW, THEREFORE, in consideration of the mutual premises and covenants herein set forth, the parties agree as follows: 1. RETENTION OF ULTIMUS. The Trust hereby retains Ultimus to provide the Trust with the services as set forth below.Ultimus hereby accepts such retention to perform such duties. (a) Ultimus will provide an individual with the requisite background and familiarity with the Federal Securities Laws (as defined in Rule 38a-1) to serve as the Chief Compliance Officer (“CCO”) and to administer the Trust’s policies and procedures adopted pursuant to Rule 38a-1. (b) Ultimus will assist in the preparation and implementation of written policies and procedures reasonably designed to prevent violation of the Federal Securities Laws by the Trust, including policies and procedures that provide for the oversight of compliance by each investment adviser, principal underwriter, administrator, and transfer agent of the Trust. (c) The CCO shall provide at least annually, or more often as the Board of Trustees of the Trust reasonably requests, a written report to the Board that addresses, at a minimum: 1. The operation of the policies and procedures of the Trust and each investment adviser, principal underwriter, administrator, and transfer agent of the Trust, and any material changes made to those policies and procedures since the date of the last report; and 2. Each Material Compliance Matter (as defined in Rule 38a-1) that occurred since the date of the last report. (d) The CCO shall, no less frequently than annually, meet separately with the Trust’s Independent Trustees, and shall make himself or herself available to participate telephonically in the Trust’s quarterly meetings, and shall provide a written summary of compliance matters for the relevant quarterly period. (e) Ultimus shall maintain the following books and records on behalf of the Trust: 1. A copy of the Trust’s Compliance Policies and Procedures adopted by the Trust pursuant to Rule 38a-1 that are in effect, or at any time within the past five years were in effect, in an easily accessible place; 2. Copies of materials provided to the Board of Trustees in connection with their approval under Rule 38a-1, and written reports provided to the Board of Trustees pursuant to paragraph Rule 38a-1 for at least five years after the end of the fiscal year in which the documents were provided, the first two years in an easily accessible place; and 3. Any records documenting the Trust's annual review pursuant to Rule 38a-1 for at least five years after the end of the fiscal year in which the annual review was conducted, the first two years in an easily accessible place. 2. COMPENSATION. Ultimus shall receive $3,000 per month for the services to be provided under this Agreement.Such fee contemplates a single series of shares and will be renegotiated in good faith by the parties if the Trust authorizes additional series. 3. REIMBURSEMENT OF EXPENSES. In addition to the fees described in Schedule A attached hereto, Ultimus shall be promptly reimbursed for its reasonable out-of-pocket expenses in providing services hereunder. 4. EFFECTIVE DATE. This Agreement shall become effective as of the date first written above. 5. TERMINATION OF THIS AGREEMENT. This Agreement may be terminated, without penalty, (i) by the Trust at any time upon written notice to Ultimus, or (ii) by Ultimus upon ninety (90) days’ prior written notice to the Trust. 2 6. STANDARD OF CARE. The duties of Ultimus shall be confined to those expressly set forth herein, and no implied duties are assumed by or may be asserted against Ultimus hereunder.
